Citation Nr: 1625694	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder sprain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left forearm scar.

3.  Entitlement to an initial evaluation in excess of 10 percent for a painful left forearm laceration scar.

4.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant

 
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1973.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a May 2015 hearing held at the RO.  A transcript of the hearing has been associated with the record.  In a march 2016 letter, the Veteran's attorney stated in that response to the February 2016 supplemental statement of the case that the Veteran's case be forward to the Board and that a hearing be scheduled.  However, the Veteran has already testified at a hearing before the Board in May 2015, at which time the Veteran's attorney was present.  The Veteran has a right to "[a] hearing on appeal" before the Board, therefore, the Board finds that due process has been satisfied by the prior hearing. 38 C.F.R. § 20.700(a) (2015) (emphasis added).  The Veteran's representative did not provide any explanation as to why the October 2012 hearing was not adequate.  Accordingly, the Board finds that it is not necessary to provide the Veteran with an opportunity for an additional hearing.

In September 2015, the Board denied service connection for a right shoulder disability, and remanded the remaining issues on appeal for action by the Agency of Original Jurisdiction (AOJ).  With respect to the evaluation of the Veteran's left forearm scar, the Board directed that the AOJ consider whether a separate rating was warranted for muscle injury of the left forearm or hand.  

While the appeal was in remand status, the AOJ issued a rating decision in February 2016 in which it awarded service connection for residuals of left forearm muscle laceration and assigned a 20 percent evaluation, and increased the evaluation of left shoulder sprain to 10 percent, both effective August 8, 2011, the date of receipt of the Veteran's claim.  In April 2016, the Veteran, through his attorney, submitted a notice of disagreement with respect to the evaluation of the left forearm muscle laceration.  A statement of the case was issued in May 2016.  A VA form 9 was submitted in June 2016.  The issue with regard to the left forearm muscle laceration has not been certified to the Board and there is a pending hearing request for the issue as noted on the VA form 9.  That issue will not be addressed at this time.  

The Board notes that during the course of this appeal, the Veteran has asserted that he was unemployable, in part, due to his service-connected left upper extremity disabilities.  See May 2015 Board hearing transcript.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The issue of TDIU is therefore considered to be before the Board.

The issue of entitlement to a higher evaluation for left shoulder sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left forearm scar is deep and measures at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).

2.  The left forearm scar is painful, but not unstable; the left forearm scar is not productive of functional impairment that has not been considered under an appropriate diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the left forearm scar, based on area involved, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

2.  The criteria for an evaluation in excess of 10 percent for the left forearm scar, based on pain, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in August 2011 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  The Veteran was also afforded a hearing before the undersigned VLJ.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

On VA examination in October 2010, the Veteran reported that he fell through a glass door during service, cutting his arm.  He noted that the injury required 164 stitches.  The examiner indicated that there was a 4 cm x 9 cm scar on the medial aspect of the left forearm.  

On VA examination in November 2011, the examiner indicated that there was a deep, nonlinear scar on the left forearm.  The scar measured 6 cm x 11 cm.  It was noted to be painful but not unstable.  The examiner indicated that the scar resulted in limitation of function, but did not describe that limitation.  

During his May 2015 hearing, the Veteran described the in-service incident that caused his left arm injury.  He noted that the scar was painful and that his grip strength on the left was poor.  

On VA examination in January 2016, the examiner diagnosed a left forearm scar.  She noted that the scar was painful but not unstable.  She indicated that the scar measured 6 cm x 11 cm, with an approximate total area of 66 square centimeters.  She stated that the scar was deep and nonlinear.  She indicated that pain from the scar affected the use of the Veteran's left upper extremity.  

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in August 2011, the revised criteria apply.

The Veteran is in receipt of separate 10 percent evalautions for his left forearm scar.  

One such evaluation is based on 38 C.F.R. § 4.118, Diagnostic Code 7801, which pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear and at least 6 square inches (39 sq. cm.).   A higher evaluation requires evidence demonstrating a deep nonlinear scar that is at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  Such is not shown by the objective record.  Thus, the Board concludes that the current 10 percent evaluation based on the measurement of the Veteran's left forearm scar is appropriate.  

The Veteran is also in receipt of a 10 percent evaluation for this scar pursuant to Diagnostic Code 7804, which directs that one or two scars that are unstable or painful will be evaluated as 10 percent disabling.  This criteria also states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when appropriate.  A higher evaluation under this Diagnostic Code requires evidence demonstrating three or four scars that are unstable or painful.  The evidence does not reflect that there is more than one scar caused by the Veteran's in-service injury.  Therefore, the Board has determined that the current evaluation for a painful scar is correct.  

The Board also observes that there is no indication that the left forearm scar is unstable.  Thus, there is no basis for the award of an additional 10 percent evaluation pursuant to Diagnostic Code 7804, Note (2).  

Finally, the Board observes that Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  In this case, the AOJ has awarded separate service connection for the left forearm muscle injury, which contemplates the residual functional limitation experienced by the Veteran as the result of this injury.  As the functional limitation has been considered and evaluated, the Board need not address this question herein.

In consideration of the above discussion, the Board finds that the evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left forearm scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left forearm scar with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, in addition to the disability addressed herein, the Veteran is in receipt of a 10 percent evaluation for left shoulder sprain, and a 20 percent evaluation for left forearm muscle laceration.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected scars result in further impairment when viewed in combination with his other service-connected disabilities.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a left forearm scar is denied.

Entitlement to an initial evaluation in excess of 10 percent for a painful left forearm laceration scar is denied.


REMAND

The Veteran seeks a higher evaluation for left shoulder sprain.  During the most recent VA examination, conducted in January 2016, the examiner reported ranges of motion in degrees, and stated that the Veteran experienced pain on motion.  However, the examiner did not report the point during motion at which pain was evident.  Absent this information, the Board is unable to determine the appropriate evaluation for the Veteran's left shoulder disability.  An additional examination must be conducted.  

The issues of entitlement to a TDIU is also before the Board.  The development of evidence with respect to the claim of entitlement to a higher evaluation for the Veteran's left shoulder disability might also provide evidence in support of the claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his left shoulder disability.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should also describe any other associated deformity or functional impairment of the left shoulder, and indicate whether there is ankylosis.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, adjudicate the issue of entitlement to a TDIU and readjudicate the issue of entitlement to a higher evaluation for the left shoulder disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


